Mr. Justice Thompson delivered the opinion of the court: This writ of error is prosecuted to review a judgment of the county court of Kankakee county overruling the objections of plaintiff in error to a community high school tax of $1727.28 and a county tax of $73.89 and ordering sale of the property of plaintiff in error pursuant to law. The community high school tax was levied for high school district No. 158, which was organized under the act of 1911. All the objections here urged to the validity of this tax have been considered by the court and have been disposed of contrary to the contentions of plaintiff in error. (Fisher v. Fay, 288 Ill. 11; People v. Pittsburg, Cincinnati, Chicago and St. Louis Railroad Co. 284 id. 87; People v. Mathews, 282 id. 85; People v. New York Central Railroad Co. 282 id. 19 and 11.) The objections to this item of tax were properly overruled. One item of county tax to which objection was made was a levy of $4300 for the salary of the State’s attorney and his assistant. The total expenses of the State’s attorney’s office were about $5000, and the State’s attorney had collected and turned into the county treasury $4080.34. We had under consideration in People v. Jackson, 272 Ill. 494, People v. Chicago Great Western Railroad Co. 279 id. 176, and People v. Chicago and Eastern Illinois Railroad Co. 281 id. 177, the same questions here raised as to this item of tax, and for the reasons set forth in those opinions the objections to this item should have been sustained. Objection is also made to a levy of $400 for “educational" purposes.” The objection to this item is, that “it is not specified for what purpose said $400 is levied, and the same is so indefinite and uncertain that it is therefore void.” We think the item is subject to this objection, and the objection should have been sustained. The judgment of the county court of Kankakee county will be affirmed with respect to the high school tax and will be reversed with respect to the two items of the county tax. The cause is remanded to the county court of Kankakee county, with directions to enter judgment in accordance with the views herein expressed. Reversed in part and remanded, with directions.